Citation Nr: 0205824	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-34 645	)	DATE
	)
	)
                    
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for degeenrative arhtritis 
of the metatarsophalangeal (MP) joint of the great toes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had more than 9 years of active military service 
from July 1973 to 
November 1995 that included service in the Southwest Asia 
theater of operations from June 28, 1993 to August 20, 1993.  
Extended active duty from July 1973 to June 1982, July 1983 
to April 1984 and October to November 1995 has been verified.  
He served as an automatic tracking radar 
repairman/technician.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) from a March 30, 
1999 decision of the Board that denied entitlement to service 
connection for foot disorders.  

The Court vacated the March 30, 1999 Board decision and 
remanded the case for another decision taking into account 
matters raised in its order.  

The Board in October 2000 remanded the case to the RO after 
it received additional argument from the veteran's attorney.  
The veteran's attorney corresponded with the RO in July and 
August 2001 regarding evidence obtained as a result of the 
Board remand.  The case was recently returned to the Board 
for appellate consideration.


FINDING OF FACT

The competent medical evidence establishes a nexus to 
military service for the veteran's disability of the feet, 
which is identified as degenerative arthritis of the MP joint 
of the great toes. 


CONCLUSION OF LAW

Degenerative arthritis of the MP joint of the great toes was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran's June 1973 
enlistment examination revealed moderate pes planus.  Records 
show that he denied foot trouble in his reports of medical 
history in April 1980, April 1982, and March 1987.  A 
November 1987 physical profile serial report noted he needed 
lineman-type boots because of severe foot problems.  In a 
February 1991 report of medical history he noted foot 
trouble.  The examiner reported spurs to the great toe MP 
joint.  A March 1991 physical profile serial report noted he 
was unable to participate in running activities pending 
recovery from surgery of the feet.

A March 1991 report from SWM (initials), MD, an orthopedic 
surgeon, noted bone spurs of these joints and that surgery 
was required, with an operation to the left foot scheduled in 
that month.  The record from January 1991 to December 1993 
noted the veteran had bilateral foot problems involving the 
MP joints of the great toes.  A January 1991 report noted he 
was unaware of any particular trauma, but that he reported he 
might have stubbed his toes a year earlier.  It was noted 
that he tended to roll a bit under the first metatarsal, but 
that the disorder was mainly due to running.  He was advised 
not to run, and when informed that a permanent profile would 
endanger his reserve position, he was him not to do excessive 
running.

Records indicate the veteran underwent excision of bone spurs 
to the left great toe in March 1991.  In November 1993 Dr. 
SWM reported he was on active duty, and that he had continued 
to run and was experiencing foot problems.

He reported to a VA examiner in September 1994 that he 
developed intermittent bilateral foot pain during his reserve 
service from 1983 to 1994.  The examiner noted there was 
tenderness to palpation to the left first toe, but that the 
veteran was able to stand on toes without pain.  The 
diagnoses included minimal degenerative changes to the feet.

Service medical records also include an April 1995 physical 
profile serial report which noted the veteran was unable to 
wear issued boots.  In a May 1996 report of medical history 
the examiner reported he had undergone excision of a bone 
spur to the left toe.  An examination report noted a normal 
clinical evaluation of the feet.

VA examination in January 1995 found chronic moderate 
neutropenia and joint pains, mild to moderately disabling. 
The examiner noted the veteran reported constant joint pain, 
including to the toes. Examination revealed no deformity or 
swelling to the joints.

At his personal hearing, the veteran testified that he had 
not been treated for foot disorders during his period of 
active service prior to June 1982, but that he had 
experienced foot problems and used thick cushions in his 
boots (Transcript (T) 14). He reported that during active 
service he worked as an Automatic Tracking Radar Technician 
which required he work in a seated position, and that he also 
repaired equipment (T 15).  He stated he first began to 
notice pain in his big toe in 1983 or 1984, but that he did 
not seek medical treatment until 1988 or 1989 (T 15-16).  He 
stated that his orthopedic surgeon removed bone spurs which 
he related to problems due to pronation (T 18).  He argued 
that his pre-existing pronated feet were aggravated by the 
shoes he was required to wear in service, and stated that no 
physician had related disability to an event during military 
service (T 19).

In an April 1993 private medical report Dr. SWM stated that 
the veteran had requested an opinion relating his flat foot 
disorder to a toe disability for the purpose of establishing 
VA disability, but stated that it was highly unlikely that 
his mild pronated flat foot deformity caused his toe 
problems.  It was noted that severe arthritis of the MP 
joints of the great toe was most likely traumatic in origin.

The physician also stated in 1998 that such arthritis 
disorders usually occurred from overuse such as kicking, 
running or jumping sports, and that the veteran's disorder 
was believed to be related to his military reserve job as a 
mechanic in that he often worked in a squatting, crawling 
position.  It was noted his work as a mechanic most likely 
caused wear and tear and some overuse symptoms.

Extensive VA outpatient treatment records include reports 
dated in April and May 1998 which note the veteran's 
complaints of right foot pain. The reports refer to 
degenerative changes in the first MP joint of the right foot.

In March 2001 Dr. SWM wrote that the veteran had post-
traumatic degenerative arthritis of the MP joint of the great 
toe of both feet.  He was first seen in 1991 regarding a 
profile for running requirements in the National Guard that 
tended to aggravate his arthritis.  He also reported the feet 
were problematic with kneeling or squatting in his duties as 
a mechanic and he eventually had the debridement of 
osteophytes in the left foot.  Dr. SWM stated that the type 
of arthritis the veteran had was generally thought of as 
post-traumatic, but he had no acute traumatic episode of the 
feet and both feet had similar problems.  

Dr. SWM stated that the only two etiologies in this case were 
work as a mechanic that required squatting and maximum 
dorsiflexion of the toes, and aggravation by the running 
required for National Guard fitness.  Dr. SWM believed, in 
essence, that the current problems of the great toes resulted 
from repeated microtrauma of maximum dorsiflexion of the toes 
working as a mechanic that was aggravated through progression 
related to running that was required for the National Guard.  
Dr. SWM opined that the work as a mechanic and running 
contributed to the degenerative changes of his MP joints of 
both feet.  


A VA examiner in 2001 noted the veteran was basically a 
mechanic during military service and that he recalled 
cramping of the feet having begun in the 1980's but, no 
trauma.  There was a recollection of the treatment Dr. SWM 
had provided.  The examiner reported bilateral osteoarthritis 
of the MP joints.  The examiner reviewed the veteran's file 
in addition to the examination and, in essence, concluded 
that absent specific trauma or familial history it is 
possible that that activity and repetitive trauma to the feet 
in performing duties could have brought this on, but that 
such was not documented in the record reviewed.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).



With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  

As VA noted in the implementing regulation, when it is unable 
to obtain relevant records after making reasonable efforts to 
do so, section 5103A(b)(2) requires VA to (1) notify the 
claimant that it is unable to obtain relevant records, (2) 
identify the records it cannot obtain, (3) briefly explain 
the efforts it made to obtain them, and (4) describe any 
further action VA will take with respect to the claim.  Here 
there is no evidence likely available that has not been 
accounted for.  The service department did locate service 
medical records.  

To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions." 

The Court has held that the "duty" to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In implementing the VCAA, VA provided in section 
3.159(c)(1) that it will make reasonable efforts to help a 
claimant obtain relevant records from non-Federal-agency 
sources and relevant records in the custody of a Federal 
agency or department.  Reasonable efforts as contemplated in 
the current law were made in an effort to obtain additional 
evidence.  VA examined the veteran and obtained pertinent 
clinical records, including a comprehensive record from Dr. 
SWM.  The appellant did cooperate.  He identified records and 
appeared for a VA examination the Board has requested.  Thus, 
there is no basis for further delay.  

Regarding medical evidence, VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  

The first element is met through the medical evidence that 
includes a comprehensive treatment record and medical opinion 
on the question of the link to current disability of the feet 
to his military service.  Therefore, as will be explained in 
the following discussion of the merits, there is no necessity 
for another medical examination or opinion on this issue.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and several supplemental statements of 
the case, and other correspondence pertinent to the current 
claim.  The appellant and his attorney were afforded the 
opportunity to submit arguments and evidence in support of 
the claim.  Thus, in light of the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  

Thus, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  

The Board does not believe there is any potential for 
prejudice as a result of the current state of the record.  
The RO has substantially complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

According to the Court, the VCAA is not an excuse to remand 
all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) holding a remand under the VCAA is not required 
where an appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and no 
additional assistance would aid in further developing the 
claim. 

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Service Connection

In order to prevail in a veteran's claim for benefits there 
must be (1) evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
See also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  These are 
cumulative rather than independent elements. 

A definite link to military service is not required.  The 
evidence need only approximate a balance between positive and 
negative evidence to prevail on the claim.  Here, however, 
there is competent medical evidence of a nexus or link to 
military service to support the claim and no medical opinion 
clearly to the contrary.  See for example Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), holding that definite, obvious or 
accurate determination of etiology is not a condition 
precedent to granting service connection.  In other words, 
the Board finds there is not a preponderance of the competent 
evidence against the claim of service connection based on an 
evaluation of the record in light of the three essential 
elements.  His claim of entitlement to service connection 
does meet the above-specified standard since the necessary 
medical nexus evidence is of record.  See Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).  


VA and private examiners have noted his history, which is 
also related at a RO hearing, and the Board finds this 
evidence may reasonably be viewed as truthful.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  The record has been supplemented with VA 
records and relevant records from Dr. SWM.  The evidence 
established the presence of degenerative arthritis of the MP 
joint of both great toes.  

As significant is that examinations have provided the crucial 
nexus evidence.  The veteran's recollections as lay 
assertions cannot alone constitute probative evidence to 
establish a nexus to military service for a disability of the 
feet since such a relationship is not susceptible to lay 
observation.  See for example Voerth v. West, 13 Vet. App. 
117 (1999), clarifying Savage v. Gober, 10 Vet. App. 488 
(1997); see also Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  

The medical evidence does not simply provide speculative 
generic statements not relevant to the claim.  See Wallin v. 
West, 11 Vet. App. 509 514 (1998).  Instead, it discussed 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See also Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The VA medical examiner who 
reviewed the claim in 2001 did find the record could support 
a link to military service for the disability of the feet.  
In essence the VA examiner concurred with Dr. SWM on this 
point and accepted the theory of causation. 

He was examined after VA received the evidence from Dr. SWM.  
The credibility and weight to be attached to medical opinions 
of record is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As noted previously 
it is well established that lay observation is not sufficient 
to establish a medical diagnosis or causation in a case such 
as the veteran's.  



In summary, the VA medical examiner in 2001 who reviewed the 
facts of the veteran's case carefully did not highlight any 
evidence to contradict Dr. SWM's theory in favor of a 
relationship between the veteran's military service and the 
degenerative arthritis of the MP joint of the great toes.  

For example, the VA examiner reviewed the claims file that 
included various medical information regarding the disease 
and previous opinion from Dr. SWM.   The VA examiner did not 
conclude there was no way imaginable that his difficulty was 
related to the military service experience as described.  
Although both examiners mentioned aggravation as a result of 
National Guard service, the Board believes that the record 
supports inception during active service based on the 
testimony and medical opinions.  Thus there is no need to 
address the precise elements necessary to establish service 
connection based on such service.  

As noted previously, there has been no opinion offered to 
contradict the conclusions of the VA examiner and Dr. SWM 
that favor service connection.  These examiners took into 
account the extensive record and did not find any support for 
an unfavorable nexus opinion.  Any equivocation merely places 
the evidence at least in equipoise.  The Board believes these 
opinions are entitled to substantial weight in view of the 
specific analysis and reasoned conclusions.  Further, the 
record as a whole does not serve to contradict the favorable 
VA medical opinion or otherwise place the preponderance of 
the evidence against the claim.  

Thus, the Board concludes that competent evidence viewed 
objectively is at least in relative equipoise on the question 
of whether the veteran's disability of the feet is linked to 
military service or the circumstances of such service.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

In summary, the evidence viewed liberally is sufficient to 
support the medical nexus linking the disability to service.  


ORDER

Entitlement to service connection for degenerative arthritis 
of the MP joint of the great toes is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

